 SOUTHERN PAINT & WATERPROOFING CO., INC.Southern Paint & Waterproofing Co., Inc. andBrotherhood of Painters and Allied Trades, LocalUnion 1756, AFL-CIO. Cases 11-CA-6621 andI l-RC-4193June 24, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 22, 1977, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief and has decided to affirm the rulings,findings,2and conclusions3of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Southern Paint &Waterproofing Co., Inc., Greensboro, North Caroli-na, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.i Respondent's request for oral argument is hereby denied as, in ouropinion, the record in this case, including the exceptions and brief,adequately presents the issues and positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.3 The Administrative Law Judge, apparently by inadvertence, failed toexplicitly conclude that Superintendent Rivers' conduct on May 22, 1976,constituted a violation of Sec. 8(aXI). We hereby correct that omission andmake that finding.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through represen-tatives they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT unlawfully discharge employeesfor lawfully engaging in union activities orprotected concerted activities.WE WILL NOT unlawfully interrogate employeeswith respect to their union or concerted activities.WE WILL NOT threaten employees with dis-charge or other reprisals if they engage inactivities on behalf of the above-named Union, orany other labor organization.WE WILL NOT threaten employees that we willclose the plant if they select the above-namedUnion, or any other labor organization, as theircollective-bargaining representative.WE WILL NOT create the impression of surveil-lance of our employees' union activities.WE WILL NOT in any other manner interferewith, coerce, or restrain employees in the exerciseof their rights protected by Section 7 of the Act.WE WILL offer Wayne Hardy and Cleo Wilson,Jr., their former jobs or, if those jobs no longerexist, to substantially equivalent positions andwill restore their seniority and other rights andprivileges.WE WILL pay them any backpay they have lostbecause we discharged them, plus interest at therate of 6 percent per annum.All of our employees are free to remain, or refrainfrom becoming or remaining, members of a labororganization.SOUTHERN PAINT &WATERPROOFING CO.,INC.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This consoli-dated proceeding, held pursuant to Section 10(b) of the230 NLRB No. 61429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, as amended (herein theAct), was heard at Greensboro, North Carolina, onOctober 27-29, 1976,1 pursuant to due notice. The issuesraised by the pleadings2are, in essence, whether SouthernPaint and Waterproofing Co., Inc. (herein the Company orRespondent), interfered with, restrained, and coerced itsemployees in violation of Section 8(aX)() of the Act, anddiscriminated against two of its employees in violation ofSection 8(a)(3) of the Act, by acts and conducts of itsagents and supervisors hereinafter set forth.3Subsequent to the hearing, and within the time allowed,helpful posthearing briefs were filed by counsel for allparties, which have been duly considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses,4I make thefollowing:FINDINGS AND CONCLUSIONSI. THE ALLEGED UNFAIR LABOR PRACTICES5A. BackgroundRespondent, a North Carolina corporation with itsprincipal office and place of business in Greensboro, isengaged in the business of painting and waterproofingcommercial and residential construction. The recorddiscloses that at the time of the NLRB election in June,Respondent employed approximately 17 employees in aunit which included all painters, leadmen, and helpers.However, the record shows that Respondent also contractsfor painting jobs outside the city of Greensboro, and onthese occasions also employes painters and helpers at theseother locations during the period of such contracts. Thereis no evidence that, at any time prior to the events here inquestion, the employees of Respondent were ever repre-sented for purposes of collective bargaining by a labororganization.The record herein shows that the union campaigncommenced in April, and the Union filed a petition onMay 3. The election was held on June 22, and the resultsthereof are inconclusive in view of the objections andchallenges hereinabove set forth.The complaint alleges that in April, May, and JuneRespondent, by its agents and supervisors, engaged in acourse of conduct which sought to disabuse its employeesof the asserted advantages of belonging to and supportingI All dates hereinafter refer to the calendar year 1976, unless otherwiseindicated.2 The original charge was filed June 21 (amended June 28); thecomplaint issued August 5.3 The complaint case was consolidated with the representation case byOrder dated August 10 wherein the Regional Director found that certainobjections filed by Brotherhood of Painters and Allied Trades, Local Union1756 (herein the Union) to an NLRB election conducted June 22 werecoextensive with certain allegations in the complaint, and could best beresolved by a hearing. It also appears that the ballots of the allegeddiscriminatees were challenged in said election, and the Regional Directordirected that a heanng be held to resolve such challenged ballots.4 Cf. Bishop and Malco, Inc., d/b/a Walker's, 159 NLRB 1159, 1161(1966).5 There is no issue as to the Board's jurisdiction or the status of theCharging Union as a labor organization. The complaint alleges sufficientfacts respecting direct inflow of goods into the State of North Carolina,which are admitted by answer, upon which I may, and do hereby, find thatthe Union's campaign, thereby violating Section 8(aXl)and (3) of the Act. Respondent denies such allegations, andfurther asserts that the two alleged discriminatees weredischarged for good and proper cause. Respondent furtherasserted that one of the discriminatees (Wilson) was asupervisor within the meaning of the Act at the time of thedischarge, and therefore was not entitled to the protectionof the Act. We now turn to the evidence adduced withrespect to these issues.B. Alleged Interference, Restraint, and CoercionThe record shows that the Union's organizationalcampaign commenced at the plant of Respondent in earlyApril when Wayne Hardy, an employee (painter), com-menced distributing some union cards and leaflets to fellowemployees in and about Respondent's plant. Although it isnot abundantly clear from the record, it appears that theUnion was carrying on organizational campaigns at severalother paint companies in the area since Richard Doutt, Jr.,vice president of the Company, went to nearby Winston-Salem on April 16, at the invitation of another paintcompany, to listen to the remarks of that company'slawyer, who was discussing the rights and obligations ofemployers in such a situation.6Upon his return toGreensboro, Doutt met Carl Kington, a superintendent ofthe Company, and Cleo (Billie) Wilson in the back ofRespondent's plant.7According to the testimony ofWilson, which is corroborated to this extent by Kington,Doutt stated that he had been in Winston-Salem with anattorney in an attempt to keep the Union out of the shop.He further told Wilson that he would not disturb his statusas an employee if Wilson would promise to vote "no," butthat if Wilson intended to vote for the Union, Doutt wouldchange his classification to that of foreman so that he couldnot vote. Wilson also testified that at one point in theconversation, Doutt said that he would close the doorsbefore he would go union. However, this statement was notcorroborated by Kington, and is denied by Doutt. Underall circumstances, I do not credit Wilson's testimony in thislatter regard.sI find the foregoing statement of Doutt to Wilson toconstitute interference, restraint, and coercion with Wil-son's right to engage in activities protected by Section 7 ofthe Act, in violation of Section 8(a)(1) of the Act.On or about April 19 or 20, Doutt called Wilson into hisoffice and asked him if he had signed a union card. WilsonRespondent is engaged in commerce within the meaning of Sec. 2(6) and (7)of the Act. It is also alleged, and admitted, that the Union is a labororganization within the meaning of Sec. 2(5) of the Act.6 Doutt testified that there were about seven paint contractors present atthat meeting.I Wilson's status is an issue in this case: Counsel for the General Counselcontends that he was an employee while Respondent argues that he was asupervisor. I find, based upon a consideration of all of the relevant evidence,as discussed more fully, infra, that at all times material herein Wilson was anemployee.8 Wilson's demeanor on the witness stand was not particularly impres-sive, and he further had an obvious interest in the outcome of theproceeding. The same may be said with respect to Doutt. However, Kingtonimpressed me favorably, and I consider him to be a credible witness. In theabsence of his corroboration of Wilson's testimony on this occasion, I amnot convinced that Doutt made the remark concerning plant closureattributed to him by Wilson.430 SOUTHERN PAINT & WATERPROOFING CO., INC.replied affirmatively, and stated that he had one in hispocket at that time. Doutt responded that he was going tomake Wilson a supervisor, and pulled out a legal pad fromwhich he commenced reading off things that Wilson coulddo and could not do. This conversation occurred afterquitting time, and Wilson left the premises stating to Douttthat he had to go to the bank.9I find the foregoing interrogation, which took place inthe sanctum of the vice president's office, and was madewithout any assurances against recrimination, to constituteinterference, restraint, and coercion within the meaning ofSection 8(aX 1) of the Act.On the morning of May 27, Doutt made an impromptuspeech to several employees on the parking lot. It appearsthat Doutt was looking for employee Dean Bushee, whohad assertedly been soliciting or harassing some otheremployees with respect to the Union. However, by the timeDoutt arrived at the parking lot, Bushee had already leftfor his day's work. Whereupon, Doutt made severalstatements to the remaining employees. According to thetestimony of Wilson, which is corroborated in part by thatof employee Rex Hiatt, Doutt said that he was tired ofBushee (or anyone else) talking about this union "stuff,"and that if any of the men intended to vote for the Unionthey could consider themselves fired, and could go advisethe "union man" that he (Doutt) said so. Doutt, in histestimony (which in its essential respects is corroborated byVice President Childress), acknowledged that he was upseton this occasion in view of some complaints he hadreceived from employees to the effect that they had beenharassed by other employees concerning the Union whiletraveling to and from work; that Bushee had been namedas one of the offenders, and that Doutt was looking for himbut that he had already left; and that he told the men thathe did not intend to have employees harassed while goingto and from the job, and if that continued and he hadanother complaint, he was going to fire them. Doutt deniedtelling the men that if they were for the Union they werefired, and to so advise the Union.Here, again, I am inclined to credit Wilson's testimony tothe extent that it is corroborated by that of Hiatt. Inaddition to all other factors mentioned above, I haveconsidered that Doutt was admittedly upset on thisoccasion and probably made some statements which heperhaps would not have made under different circumstanc-es. Moreover, I am convinced that Wilson did not fabricatethe statements attributed to Doutt, particularly the partwhere Doutt advised the men to tell the Union of hisstatements. Based upon all of the foregoing, I find andconclude that the statements of Doutt on this occasionconstituted a threat of discharge to employees who favoredor engaged in activities on behalf of the Union, in violationof Section 8(a)( ) of the Act.9 1 have credited Wilson's testimony, as regards this incident, overDoutt's denial since the incident is a natural outgrowth of the conversationof April 16 which was corroborated by Kington, and I cannot believe thatWilson fabricated it out of the whole cloth. Moreover, the manner in whichhe responded to Doutt's inquiry and in which he terminated the interviewappears consistent with his temperment as displayed in the courtroom.10 Credited testimony of McSwain, who impressed me as a truthfulwitness who had no direct interest in the outcome of the proceeding. Doutt'sgeneral denial that he had any conversation with McSwain is not credited.IL Credited testimony of Hiatt. Rivers denied making any statements toOn or about June 18, Doutt called into his office thenemployee Coleman McSwain (McSwain has since quit theemployment of the Company). He asked McSwain how thelatter felt about the Union, but McSwain refused to giveDoutt a direct answer. Then Doutt went on to say thatbefore he (Doutt) "would let the union come in, he wouldclose his doors and operate under another name, and thathe would go out and hire help that wasn't union ... thathe had three men that he knew which (sic) was for theUnion, and that he would make it hard on them [get shut ofthem] if the union did not come in." 10I find the foregoing interrogation and threats to consti-tute interference, restraint, and coercion within the mean-ing of Section 8(aX 1) of the Act.On or about May 22, in the Company's "shop lot,"Superintendent Rivers interrogated employee Rex Hiatt asto how the latter felt about the Union and how he intendedto vote in the election. Hiatt responded only by askingRivers "what is a union." Subsequently, on or about June17, at a school job where the Company was a subcontractorand Rivers was the superintendent, Rivers said to a groupof employees at lunchtime that he would be glad when the"union thing" was over but that after the election theCompany would get a list of those that voted "yes" andthat "he was going to fire them and blackball them." Riversalso noted that of the 19 employees in the shop, 13 wereagainst the Union and 6 were for it."lC. The Alleged Discriminatory Discharges1. Wayne HardyWayne Hardy had worked for the Company forapproximately 18 months as a painter when he wasterminated on April 20, assertedly because his work wasunsatisfactory. The General Counsel argues that theasserted reason was a pretext, and that the real reason forthe termination was because of Hardy's prominence in theunion campaign. I find, for the reasons set forth below, thatsubstantial evidence on the record, considered as a whole,supports the argument of the General Counsel.The undisputed evidence shows that Hardy was theinstigator of the union drive at Respondent's plant. Thus,on or about April 5, he was in contact with an employee ofanother paint company in Greensboro who gave Hardysome union cards and leaflets, which the latter distributedamong his fellow workers, as aforesaid According toHardy's testimony, he returned 13 signed cards to the saidemployee (Jim Tuck) who, in turn, gave the cards to theunion representative (Hill). On or about April 9, a meetingof interested employees was held at the home of Tuck.the employees concerning the Union except to the extent that he advisedthem to cut down or eliminate union talk on the job because "that is whatwe are here for, to get the job done." Rivers was not impressive as a witness.Moreover, I have taken into consideration the fact that Hiatt was still anemployee of Respondent at the time he testified adversely to the interests ofRespondent. The Board has noted this factor as one which tends to supporthis credibility as a witness. See Georgia Rug Mill, 131 NLRB 1304. 1305 fn.2, (1961), enfd. as modified 308 F.2d 89 (C.A. 5, 1962); Astrosystems. Inc.,203 NLRB 49 (1973); Federal Envelope Company, Omaha, Nebraska, ADivision of Nationwide Papers Incorporated, 147 NLRB 1030, 1036 (1964).431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresent at this meeting was a supervisor of the Companynamed Vernon Trexler.'2On or about April 15, Hardyasked Alexander Neugent, also a supervisor of theCompany, if he wished to sign one of the cards. Neugentdeclined, stating that he was a foreman and that the Uniondid not apply to foremen.'3It will be recalled that on April 16, Vice President Doutt,after attending a meeting in Winston-Salem with severalother painting contractors, returned to Greensboro andhad a conversation concerning the Union's organizationaldrive with Superintendent Kington and Cleo Wilson, as setforth above. Later that evening, Kington telephoned Hardyat the latter's home and asked him if he was "doing thestink out at the shop." Hardy replied, "Do you mean theunion?" Kington said, "yes." When Hardy acknowledgedaffirmatively, Kington advised Hardy that the latter "wasgoing to get run off." Later that evening, Kingtontelephoned Vice President Doutt at the latter's home andstated that he (Kington) knew who was "pushing" theUnion at the shop-that it was a good friend of his, WayneHardy. Doutt responded that he knew that Kington andHardy "gardened" together, and that they were friendly.The next day, April 17, Kington telephoned Doutt againand told the latter that Hardy was "as good a man as hehad out there and that Doutt should talk to him and see ifhe could work the problem out with him." Doutt respond-ed that he could not talk with any of the painters-that thelaw would not let him.'4On the basis of the foregoing, it is abundantly clear thatat least by April 17, Respondent was well aware of theunion campaign and Hardy's prominence in it. Further, onApril 19, Hardy was assigned to work for SuperintendentRivers on the "Williams job." During the day, Rivers toldHardy that he knew Hardy was involved in the Unionbecause (employee) Coleman Pruitt had turned into theoffice one of the union cards that Hardy had given him(Pruitt). Rivers also advised that the Union "painted apretty picture, but the end of it would not be as they hadpainted." 15As respects Hardy's work performance with Respondent,it will be recalled that during the greater part of hisemployment, Hardy worked under the supervision ofSuperintendent Carl Kington. Kington rated him as an"above average" painter, and so described Hardy to Douttin the telephone conversation above-described. However,Kington left Respondent's employment on or about April16. Hardy worked under the supervision of Rivers on atleast two occasions prior to his termination on April 20.One of these occasions-the Sullivan job-occurred sometime in March. Hardy testified that he did not receive anyreprimand about his work on that job; indeed, on several12 Undisputed testimony of Hardy; Trexler did not testify at the hearing.13 Undisputed testimony of Hardy; Neugent did not testify at thehearing.14 Doutt did not deny that in the telephone conversations Kington urgedhim to talk to Hardy.15 Credited testimony of Hardy. Rivers denied every saying anything toHardy about the fact that Rivers thought he was involved in some unionactivities. Such denial is not credited.On cross-examination of Hardy, Respondent showed that in Hardy'spreheating affidavit it was stated that on no occasion of which Hardy wasaware did any supervisor see him distributing or receiving union cards. Also,Hardy asserted in the statement that "no supervisor ever made any threatsoccasions Rivers showed him the insufficiency of some ofthe other men's work and stated that he was "tired ofhaving to work those kind of men," and wanted to keepHardy in his crew. On the other hand, Rivers deniedhaving ever praised Hardy for doing a good job, andrecalled having seen Hardy perform some rough work onthis job such as getting grit in his paint and not sandingproperly. Nevertheless, Rivers testified that he did not havemuch "personal involvement" in the Sullivan job, but wasaware that Sullivan was displeased with Hardy because hewas not satisfied with his work.'6The other job upon which Hardy worked under Superin-tendent Rivers was the so-called "Presbyterian Home job"in High Point, North Carolina. This took place about thesame time as the Sullivan job-around February or March.Rivers testified that on this occasion Hardy was leaving"holidays" in his work. That is to say, the paint was notsmoothed out very well, and that he spoke to Hardy aboutit. Hardy acknowledged the discrepancy, and proceeded tocorrect it. Again, there was no threat or warning ofdisciplinary action.Hardy was apparently working on another job in HighPoint on April 19, but came to work for Rivers on theWilliams job because Rivers had asked for additional men.The record shows that Rivers was not pleased with Hardy'swork on the morning of April 19 since, as Rivers describedit, Hardy had not "putted the holes properly and had notsanded properly." Rivers directed Hardy to strain his paintand do it over, and Hardy complied. It appears that VicePresident Doutt visited the job at midday on April 19, andRivers advised him of the above-described deficiencies inHardy's work. It further appears that Hardy had sometrouble with his teeth on that day and rode back to theoffice with Doutt after the noon hour. However, during thedrive, Doutt testified that he did not remember discussingany deficiencies of Hardy's work on the Williams job-that"we discussed other jobs; he asked me when we were goingto start another job which he had worked on, and I toldhim that I did not think that we were going to start it backup, that I thought that it had been settled or subcontractedout; and then we mentioned the fact that the roads beingtorned up. .. ." In short, Doutt did not indicate to Hardy,on that occasion, anything in the nature of a warning ofdiscipline should Hardy not perform his work in a moresatisfactory manner. Moreover, Doutt testified that he sawHardy at the plant the following morning before Hardy leftfor work and asked him about his tooth, and Hardy saidthat it was "all right." This was the extent of thatconversation.Hardy reported again for work with Rivers on April 20since his assignment to the job in High Point was closedor promises to him in connection with the Union." In his testimony, Hardyasserted that he did not consider the statements of Rivers to him on April 19to be a threat nor did he consider that the testimony involving ColemanPruitt conflicted with anything in his prehearing affidavit.Like Hardy, I do not consider his testimony at the hearing to be inconflict with the statements made in his prehearing affidavit.i' Sullivan testified at the hearing that he observed Hardy's work on thisoccasion and stated that it was slow or sluggish and was not considered byhim to be of professional quality; that he reported this to Vice PresidentChildress and that as a result, the Company took Hardy off the job.However, there is no evidence in the record that Hardy was ever threatenedor warned by Childress of disciplinary action as a result of this incident.432 SOUTHERN PAINT & WATERPROOFING CO., INC.that day. According to Hardy's testimony, Rivers madeonly one complaint to him on the morning of April 20, andthat was with reference to having some baseboard paint onthe wall of the room. Hardy said that he would "touch itup," and that was all that was said. Rivers, on the otherhand, testified that he warned Hardy several times that dayand about I p.m. decided to terminate him. Rivers testifiedthat he made this decision without contacting either Douttor Childress, and that he telephoned the secretary in theoffice to have Hardy's check ready when he returned.Hardy testified that at or about 4:15 p.m., Rivers told himto hand in his brushes-that "We can no longer use you."When Hardy asked why, Rivers said that he "had to gobehind so much of his work on the Sullivan job that theCompany just cannot continue to have this type of work."Analysis and Concluding Findings as to theDischarge c_ Wayne HardyAlthough Hardy may not have been the most proficientand exemplary painter in the employ of Respondent, therecord establishes that he was regarded as "above average"by the superintendent with whom he worked for most ofhis employment. It is hardly worthy of belief that his workperformance was so poor on the other occasions that itconstituted the sole reason for his termination.' Indeed, asabove-pointed out, there is nothing in the record to showthat prior to April 20, any officer or supervisor ofRespondent had ever warned or threatened Hardy withany form of discipline if he did not improve his work.Moreover, the timing of the discharge-only several daysfollowing Respondent's knowledge that Hardy was theleader of the Union's campaign to which Respondent wasunalterably opposed-is "most telling.T' In sum, I amconvinced and therefore find that a substantial factor inRespondent's decision to terminate Hardy was his leader-ship in the union campaign. It was therefore discriminatorywithin the meaning of Section 8(a)(3) of the Act.192. The termination of Cleo Wilson, Jr.Cleo Wilson (sometimes referred to as "Billie" in therecord), commenced work for the Company on July 29,1975, at $4 per hour; on February 24, 1976, he received apay raise to $4.50 per hour, and when he left the Companyon June 18, 1976, he was making $4.50 per hour.20WilsonIT As the court stated in N.LR.B. v. Symons Manufacturing Co., 328 F.2d835, 837 (C.A. 7, 1946):The mere existence of valid grounds for a discharge is no defense to acharge that the discharge was unlawful, unless the discharge waspredicated solely on those grounds, and not by a desire to discourageunion activity.1i See Hambre Hombre Enterprises, Inc., d/b/a Panchito's, 228 NLRB136 (1977); see also Air Products and Chemicals, Inc., 227 NLRB 1281(1977), where the Administrative Law Judge noted that at no time prior tothe dismissal of the two alleged discriminatees did any supervisor evercaution or admonish them that their conduct might lead to dismissal. "Suchaction on the part of an employer is not natural," citing E. Anthony & Sons,Inc. v. N.LR.B., 163 F.2d 22, 26-27 (C.A.D.C., 1947), cert. denied 332 U.S.773. Furthermore, it does not seem "natural" that Rivers would dischargeHardy without at least some notice to or consultation with Doutt orChildress (even though Rivers possessed such authority). This because, atthe time of termination, Hardy's regular job was in High Point, and he waswas an experienced painter, having been in business forhimself prior to his employment by the Company, of whichDoutt was aware. There is no issue as to his ability orcapacity to perform his job; Respondent defends thisaspect of the case on the grounds that Wilson "wasterminated because he refused to accept a job assignmentwithout giving a valid reason" (as per stipulation by theparties) and that, in any event, he was not entitled to theprotection of the Act since he was a supervisor within themeaning of the Act at the time of his termination.Respondent contends that Wilson was made a supervisorin February, when he asked for a raise in pay. Wilsonacknowledges that on this occasion he asked for-andreceived-a raise in pay of 50 cents per hour, but deniesthat a condition thereof was a change in status to that ofsupervisor. Indeed, as related above, Wilson contends thatDoutt only attempted to make him a supervisor on orabout April 19 or 20 after Doutt learned that Wilson hadsigned an authorization card for the Union. On the otherhand, Doutt and Childress testified that, in the Februaryinterview, Wilson was made a supervisor in return for theraise in pay. On this point, I believe it to be likely thatDoutt told Wilson on this occasion that he (Doutt)expected Wilson to "shape up" and be more responsible,i.e., be able to take charge of a group of men, so as to be ina position to earn the raise which was being given to him;however, I do not credit Doutt and Childress to the extentthat they contemplated or told Wilson that they weregiving him such supervisory authority as prescribed inSection 2(1 1) of the Act.21Rather, I find, as related above,that Doutt sought to make Wilson a supervisor after helearned, on or about April 16, of some of the intricacies ofthe law pertaining to labor-management relations. On theother hand, the record clearly shows, and Wilson acknow-ledges, that he acted as a leadman on several jobs whereinhe took from two to four painters and was more or less "incharge of them" as respects telling them where, what, andwhen to paint on those occasions. Although Respondentcontends Wilson had complete authority after February toexercise the indicia of supervisory status enumerated inSection 2(11), the record is clear that he never utilized anindependent judgment in exercising the same. Indeed, therecord shows that there were only two incidents where heeven attempted to have an employee transferred from hiscrew. On one of those occasions, the request was denied byworking on the Williams' job only because the High Point job wasinoperative.19 See, e.g., N.LR.B. v. Hanes Hoisery Division, Hanes Corporation, 413F.2d 457 (C.A. 4, 1969), where the court stated:And if a desire to stifle protected activity is a factor in the employer'sdecision Ito discharge I, the discharge is discriminatory (citing cases).20 The foregoing findings are based upon a stipulation by all parties.21 Sec. 2( I) of the Act states as follows:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing, theexercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment.433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDoutt, indicating that the recommendation was not"effective"; on the other occasion, according to thetestimony of Childress, Wilson advised Childress that anemployee (Hicks) simply could not do the job of applyingblock filler, and Childress transferred Hicks to another job.This is hardly sufficient evidence to substantiate theconclusion that Wilson was a Section 2(11) supervisoralthough, as previously mentioned, Respondent argues thatit gave him complete authority in this regard. The UnitedStates Court of Appeals for the Fourth Circuit answeredthis contention in N.LR.B. v. Southern Bleachery & PrintWorks Inc., 257 F.2d 235, 239 C.A. 4, 1958:It is equally clear, however, that the employer cannotmake a supervisor out of a rank and file employeesimply by giving him the title and theoretical power toperform one or more of the enumerated supervisoryfunctions. The important thing is the possession andexercise of actual supervisory duties and authority andnot the formal title. It is a question of fact in every caseas to whether the individual is merely a superiorworkman or lead man who exercises the control of askilled worker over less capable employees, or is asupervisor who shares the power of management.In this case I have little difficulty in finding that, in thelanguage of the court, Wilson was "merely a superiorworkman or leadman who exercised the control of a skilledworker over less capable employees." 22On or about June 8 or 9, Wilson had a conversation withChildress while working at a school project. It appears thatChildress had received a union card of employee RobertHinkel from Supervisor Neugent. When Childress askedNeugent where he got the card, Neugent said that Wilsonhad given him the card. Childress then conferred withWilson about it, and, according to Childress' testimony,Wilson said that employee Dean Bushee had given him(Wilson) the card to pass to Hinkel. Wilson acknowledgedthat he did pass a piece of paper wrapped up in a folder toHinkel but denied he knew that there was a union cardinside. Childress told him that "by him being a foreman ora supervisor that he should be more careful as to what hehands back and forth." 23The incident which gave rise to Wilson's terminationinvolved a job upon which Respondent was paintingcontractor at Clinton, North Carolina, a town locatedapproximately 125 miles from Greensboro. The Clinton jobinvolved the construction of a multimillion dollar highschool, and extended over a substantial period of timesince it was completed in several phases. As respectsRespondent, the supervisor on the job during its first22 See also Teledyne-Allvac, Inc., 217 NLRB 886, 894 (1975), and casescited therein. Accordingly, I do not reach the question of whether anemployer may deliberately depnve an employee of his Section 7 rights bymaking him (or her) a Sec. 2(11) supervisor.23 Testimony of Childress. Wilson's version of the conversation issubstantially similar to that of Childress except that at the terminationthereof, according to Wilson, Childress asked who gave the card to him towhich Wilson responded "that's none of your business." I deem itunnecessary to resolve this particular conflict inasmuch as I regard theincident significant only as it indicates and reflects Respondent's knowledgeand belief that as of that time Wilson was actively engaged in activities onbehalf of the Union.24 Testimony of Allan Parsons, Jr., project superintendent of the generalphases was Superintendent Carl Kington. Wilson hadworked on the job under Kington for several weeks duringMarch, along with several other employees some of whomwere taken from Greensboro and the remainder hiredlocally from the Clinton area. During the latter part ofMarch or the first of April, Kington was transferred toanother of Respondent's jobs in Fayetteville, NorthCarolina, located some 30 miles away. However, the recordestablishes that Kington remained in contact with theClinton job, returning there an average of once per week.24Respondent performed no work on the Clinton job fromApril until June 21. The record establishes that onWednesday, June 16, Parsons telephoned Doutt to advisethat the general contractor was ready for Respondent toresume work at Clinton the following Monday. Douttadvised that Respondent would be there. Following thistelephone call, Doutt directed his bookkeeper to place anadvertisement in the Fayetteville newspaper for Sunday,June 20, as follows:PAINTERSExperienced Only. Apply New Clinton HighSchool, Clinton, N.C.At the end of the day, when Wilson returned from work,Doutt advised Wilson of what had occurred, as statedabove, and assigned Wilson to be in Clinton the nextMonday morning. Wilson indicated that he would go.However, on the morning of the following day, June 17,Wilson came into Doutt's office and advised that he wouldbe unable to go to Clinton because his wife was going to beon vacation the following week and he had to stay inGreensboro and babysit with his children. Doutt respond-ed that he was shocked to hear this, and "I believe I askedhim if he would reconsider when he got home that nightwith his wife and he said that he would ....25 However,later that morning Doutt happened to meet Wilson'sbrother-in-law, Warren Kenley, at a nearby restaurant.Doutt recounted to Kenley the problem with Wilson andasked Kenley if he thought there was any way thatWilson's wife could have her children stay somewhere else.Kenley told Doutt that his mother normally stayed withthe children, and he telephoned his mother from therestaurant. According to Doutt's testimony (Kenley didnot testify at the hearing), Kenley advised that his motherwas planning to keep Wilson's children and that, in anyevent, Mrs. Wilson planned to be at the beach only for theweekend. Whereupon, Doutt returned to his office andadvised Paul Childress that "if this is the way that it wasgoing to be that I didn't see that I even needed himcontractor on the Clinton job. Parsons further testified that after Kingtonleft for Fayetteville, he (Parsons) observed Wilson's work; that he "camearound in the morning, got the equipment out, got the paint out, anddispersed it to the men. He took the spraying in the gymnasium, the actualwork," Parsons also testified that on a couple of occasions, during theabsence of Kington, he showed Wilson several places where the paintingneeded to be redone, and it was corrected. However, I find nothing in therecord to support the contention of Respondent that, following thedeparture of Kington from the Clinton job, Wilson exercised the indepen-dent judgment required to constitute him a supervisor within the meaning ofthe Act.25 Testimony of Doutt.434 SOUTHERN PAINT & WATERPROOFING CO., INC.(Wilson); if he couldn't do what I needed him to do, when Ineeded it done; and I had to do it anyway that I did notneed him." Doutt then telephoned Parsons and advisedthat if any painters "like some of the fellows who hadalready previously worked there" showed up on Mondaymorning to place them at work doing such things aspriming walls, staining doors, etc., and that he (Doutt)would be in Clinton on Wednesday morning (June 23).The following morning, June 18, Wilson went intoDoutt's office and, according to Wilson's testimony, toldhim that he guessed he would go to Clinton next week, andDoutt responded that he did not need Wilson to go-thathe had someone else, namely himself. On the other hand,Doutt testified that when Wilson came into his office,Doutt asked Wilson to give Doutt the brushes and toolsthat were the property of the Company and that he hadWilson's full pay through the afternoon of June 17. Doutttestified that Wilson did not respond but went back out tothe warehouse and got the tools.26Wilson testified, withoutcontradiction, that Doutt followed him into the warehouseand in the presence of some other painters stated thatWilson could now "go over and work for Wayne Hardy."Analysis and Concluding Findings as to theTermination of Cleo WilsonIt will be recalled that Respondent's defense on thisaspect of the case was that Wilson was "terminatedbecause the employee refused to accept a job assignmentwithout giving a valid reason."27I find that there isinsufficient evidence to substantiate Respondent's conten-tion in this regard. To be sure, Wilson indicated to Douttand Childress on the morning of June 17 that "he had aproblem; that he wasn't going to be able to go to ClintonMonday morning."28The record establishes that, at thattime, Wilson's wife had arranged for a weekend vacation atthe beach wherein she would not return to Greensborountil Monday evening.29According to Childress' testimo-ny, Doutt told Wilson on June 17 that "it was sure puttinghim in a bind," because someone had to be on the job thefollowing Monday morning, and asked Wilson, "was thereany way possible that he could go ...."Q. (By Mr. McGinn) Did Mr. Wilson make anyresponse to that?A. He sat there a minute and then he said that hewould see.30Whereupon, Doutt, after receiving some second-handinformation which led him to believe that Wilson was notbeing entirely truthful, proceeded to terminate Wilson26 It seems highly incredible that Wilson would not have stated anythingduring this very critical interview, and I therefore do not credit Doutt'sversion thereof.27 Stipulation of the parties.28 Testimony ofChildress.29 However, she testified that because of a thunderstorm while at thebeach on Sunday evening, they decided to return to Greensboro at that timerather than wait until Monday.30 Testimony ofChildress.31 Doutt's statement to Wilson in the warehouse following the termina-tion to the effect that Wilson could now work for Wayne Hardy is quitesignificant, in my view, as revealing a union animus as a factor in bothterminations.without giving the latter an opportunity to respond toDoutt's request that Wilson reconsider his position whichWilson had indicated he would do. Such haste interminating an admitted experienced and competentemployee seems entirely unwarranted under the circum-stances unless there was another reason involved. I amconvinced, and therefore find, that such other reason wasWilson's active participation in the Union's campaign towhich Respondent was thoroughly and openly hostile.3' Asthe United States Court of Appeals for the Ninth Circuitstated the principle in Shattuck Denn Mining Corporation v.N.LR.B., 362 F.2d 466, 470 (1966):If he [the trier of the fact) finds that the stated motivefor a discharge is false, he certainly can infer that thereis another motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where, as in the instant case,the surrounding facts tend to reinforce that inference.The record herein reflects that Wilson was active onbehalf of the Union from April until his termination, andthat Respondent's officers were well aware of suchconduct.32Respondent argues that since it consideredWilson to be a supervisor at the time, and therefore couldbe discharged with impunity by Respondent, "there was no'union' reason for getting rid of him at that time (before theelection)."33This argument is not persuasive since therecord is clear that Respondent was strongly opposed tothe union campaign and it certainly can be reasonablyinferred that it was just as opposed to one of its"supervisors" being actively engaged on behalf of theUnion.Respondent further argues that a company may legallydischarge an employee for lying, which, of course, isabsolutely correct if such was the "real reason" for thetermination. However, as previously noted, such was notthe reason stated on Wilson's termination slip.34Neverthe-less, I have considered that Wilson, admittedly not desiringto return to Clinton, was less than entirely honest withRespondent in his conversation with Doutt on June 17.Were this a case of private litigation, a judge or jury mightvery well refuse a remedy to Wilson under these circum-stances. However, as has been oft-stated, this is a casebrought in the public interest, and not to redress privaterights. The sole issue here is the motivation behindRespondent's termination of Wilson on June 17. Forreasons hereinabove set forth, I have determined that32 In addition to the incidents in April and June previously discussed.Wilson testified that on or about June 15, Doutt approached him on theback lot and advised that another employee (McLamb) had complained toDoutt that Wilson had been "harassing him about the Union." Wilsondenied it, and the following day Doutt called Wilson and McLamb together.McLamb receded from his prior position.31 Respondent's brief34 It will be recalled that the reason stated on the termination slip was"refus[al ] to accept a job assignment without giving a valid reason." Theevidence does not, in my view, substantiate a finding of refusal; rather, itindicates a willingness on the part of Wilson to reconsider and attempt to"work out" a means of complying with Doutt's assignment.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial evidence supports the position of the GeneralCounsel on this issue.35Finally, Respondent urges that I should hold as a matterof law that Wilson was a supervisor since the Union andthe Company stipulated such to be the case in therepresentation hearing. I am not persuaded by thisargument since it is well established that neither theGeneral Counsel nor the Board is bound by positions orstipulations taken by the parties in a representation case inwhich the General Counsel is not a party.36Accordingly, Ireject this contention of Respondent.37Based upon all of the foregoing, I find and conclude thatthe termination of Wilson on or about June 17 was in orderto discourage membership in the Union in violation ofSection 8(a)(3) and (1) of the Act.D. The Representation Proceeding (Case 11-RC-4193)Based upon the foregoing findings and conclusions, Ihereby recommend that the challenges to the ballots ofHardy and Wilson be overruled: that their ballots beopened and counted, and that a revised tally of ballots beserved upon the parties.Based upon the foregoing findings and conclusions, Ifind that the Petitioner's Objections I and 2 to the electionbe sustained since there is substantial evidence in therecord that Respondent engaged in wrongful and unlawfulconduct of the nature alleged in the objections followingthe filing of the petition on May 3 until the election onJune 22.38II. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section I, above,occurring in connection with its interstate operations, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within themeaning of the Act.3. By coercively interrogating employees concerningtheir union activities, by threatening employees with35 Respondent argues in its brief that if Wilson lied to Respondent'sofficers, he may very well have lied in his testimony as to what he stated tothem on June 17. It is for this reason that I have decided this aspect of thecase solely on the testimony of Respondent's officers as respects whatoccurred during the conversation among Doutt, Childress, and Wilson onthe morning of June 17.36 See, e.g., Shelly & Anderson Furniture Mfg. Co., Inc., 199 NLRB 250,255 (1972).3' Similarly, I reject the contention of Respondent that it was entitled torely upon such stipulation in its subsequent conduct, i.e., that it (Respon-dent) was entitled to a defense of its discharge of Wilson based upon atheory of reliance upon such stipulation.discharge or other reprisals if they selected the Union astheir collective-bargaining representative, by threatening toclose its plant should the employees select the Union astheir collective-bargaining representative, and by creatingan impression of surveillance of its employees' unionactivities, Respondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteedthem in Section 7 of the Act, in violation of Section 8(a)(1)of the Act.4. By discharging its employees Wayne Hardy andCleo Wilson, in order to discourage membership in theUnion, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (I) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THm REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefrom,and take certain affirmative action designed to effectuatethe policies of the Act.It having been found that Respondent unlawfullydischarged its employees, Wayne Hardy and Cleo Wilson,it is recommended that Respondent offer said employeesimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings that they may have suffered as a result ofthe discrimination against them. Any backpay found to bedue shall be computed in accordance with the formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),and Isis Plumbing & Heating Co., 138 NLRB 716 (1962).As the unfair labor practices committed by Respondentstrike at the very heart of employee rights safeguarded bythe Act, I shall recommend that Respondent be placedunder a broad order to cease and desist from in anymanner infringing on the rights of employees guaranteed inSection 7 of the Act.39Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER40The Respondent, Southern Paint & Waterproofing Co.,Inc., Greensboro, North Carolina, its officers, agents,successors, and assigns, shall:3s However, depending upon the outcome of the election following thecounting of the challenged ballots, Petitioner may, of course, wish towithdraw its objections.39 N.L R.B. v. Entwistle Manufacturing Company, 120 F.2d 532, 536 (C.A.4, 1941).40 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.436 SOUTHERN PAINT & WATERPROOFING CO., INC.1. Cease and desist from:(a) Discouraging membership in Brotherhood of Paintersand Allied Trades, Local Union 1756, AFL-CIO, or anyother labor organization, by discharging or otherwisediscriminating against employees because of their unionmembership or activities.(b) Coercively interrogating employees concerning theirunion membership or activities.(c) Threatening employees with discharge or otherreprisals should they join or assist the above-named Unionor select it as their collective-bargaining representative.(d) Threatening employees with plant closure shouldthey select the above-named Union, or any other labororganization, as their collective-bargaining representative.(e) Creating the impression of surveillance of itsemployees' union activities.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Wayne Hardy and Cleo Wilson, Jr., immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make each whole for any loss of earnings hemay have suffered by reason of the discrimination against" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuanthim in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessaryand relevant to analyze and compute the amount ofbackpay due under this recommended Order.(c) Post at its Greensboro, North Carolina, plant, copiesof the attached notice marked "Appendix."4' Copies ofsaid notice, on forms provided by the Regional Director forRegion 11, after being duly signed by the Company'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toensure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region I 11, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that the challenges to theballots of Wayne Hardy and Cleo Wilson be overruled,and that their ballots be opened and counted in the manneraforesaid, and that a revised tally of ballots be served uponthe parties.IT IS FURTHER RECOMMENDED that the election in Case11-RC-4193 be set aside, and that a new election bescheduled at a time found by the Regional Director to beappropriate, unless such objections are previously with-drawn by the Union.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."437